UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: November 30, 2016 – May 31, 2017 Item 1: Reports to Shareholders Semiannual Report | May 31, 2017 Vanguard Ohio Long-Term Tax-Exempt Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisor’s Report. 6 Fund Profile. 9 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 34 Trustees Approve Advisory Arrangement. 36 Glossary. 38 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended May 31, 2017, Vanguard Ohio Long-Term Tax-Exempt Fund returned more than 5%. That performance put it a little ahead of its benchmark and well over a percentage point ahead of the average return of its peers. • After slumping in the wake of the U.S. presidential election, demand for municipal bonds rebounded. Supply, up a little in Ohio from the same period a year earlier, was easily absorbed. The mix shifted a bit, with refunding easing slightly and new issuance picking up. • Because longer-dated and lower-quality investment-grade bonds were the hardest hit, their recovery was more pronounced. The fund had a structural tilt toward lower-quality securities compared with its benchmark, which contributed to its outperformance. Although the fund also held more longer-dated bonds than its benchmark, which added value, that strategy was constrained by a lack of supply among the longest-dated bonds. Total Returns: Six Months Ended May 31, 2017 Taxable- 30-Day SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Ohio Long-Term Tax-Exempt Fund 2.38% 4.44% 1.68% 3.57% 5.25% Bloomberg Barclays OH Municipal Bond Index 5.14 Ohio Municipal Debt Funds Average 3.83 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Ohio Long-Term Tax-Exempt Fund 0.15% 1.01% The fund expense ratio shownis from the prospectus dated March 28, 2017, and represents estimated costs for the current fiscal year. the six months ended May 31, 2017, the fund’s annualized expense ratio was 0.15%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Ohio Municipal Debt Funds. 1 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, At the end of May, we completed the latest round of expense ratio changes for our U.S.-based funds. The estimated savings for our investors during the six-month period was more than $300 million across our fund lineup—another record for us. 1 That’s a remarkable amount, but it’s also business as usual here at Vanguard. After all, we’ve been cutting costs for investors for more than 40 years. Indeed, we’ve become so synonymous with driving down costs that when other investment companies lower their fees, the financial press often refers to it as the “Vanguard effect.” To be sure, high costs persist in some areas of the industry. But the good news is, our 40-year campaign to lower costs seems to be approaching its mathematical limits, with some fund expenses now near zero not just at Vanguard but at other investment companies as well. What makes investors successful? While we’ll continue our drive for cost efficiency, we’ll also keep vigorously promoting our three other linchpin investment principles: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. 1 This figure represents cumulative net savings from expense ratio changes for all Vanguard fund share classes announced from December 2016 through May 2017. The estimated savings is the difference between prior and current expense ratios multiplied by average assets under management (AUM). Average AUM is based on averaging one month’s daily average assets over the 12 months of each fund’s fiscal year. 2 • Discipline. Maintain perspective and long-term discipline. Today, these tenets are more relevant than ever. They’re essential elements of our Personal Advisor Services recommendations, the model portfolios we develop for financial advisors, and our target-date funds. We’re convinced that as investors increasingly adopt low-cost portfolios, focusing on goals, balance, and discipline could make the difference between achieving financial objectives and falling short. Of course, there’s nothing new about our philosophy. And it seems simple enough. But unfortunately, we all have built-in behavioral biases that can make it hard to stick to the plan. We might, for example, allow natural inertia to keep us from rebalancing our portfolios to control risk, or we may become too wedded to an opinion or approach. Lessons from the last crisis Although it can be difficult at times to follow proven investing principles, it’s not impossible, even under the most challenging circumstances. During the financial crisis of 2008–2009, various media outlets asked me whether our investors were pulling out of the Market Barometer Total Returns Periods Ended May 31, 2017 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 10.55% 17.48% 15.37% Russell 2000 Index (Small-caps) 4.33 20.36 14.04 Russell 3000 Index (Broad U.S. market) 10.06 17.69 15.26 FTSE All-World ex US Index (International) 16.80 18.45 8.86 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.52% 1.58% 2.24% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.16 1.46 3.31 Citigroup Three-Month U.S. Treasury Bill Index 0.26 0.41 0.12 CPI Consumer Price Index 1.40% 1.87% 1.27% 3 market and running for the hills. In actuality, we didn’t see that at Vanguard. Our clients were certainly nervous, and they contacted us more often. But for the most part, they didn’t engage in the excessive, panicked trading that can be so destructive to building wealth. Those who relied on financial advisors who follow our philosophy were wisely counseled to stay the course. The accompanying chart shows the importance of patience and discipline. Investors who maintained a 60% stock/ 40% bond mix through the bear market were amply rewarded afterward, while those who fled stocks when they hit bottom were left far behind. It’s not different this time Today, nearly a decade after the global financial crisis, the world seems very different. Market indexes recently hit a series of all-time highs. With the wind at their backs and the increasing availability of low-cost funds, investors may be tempted to ask, “What could go wrong?” The answer is, “A lot.” Performance chasing and market-timing won’t be any more effective with low-cost funds than they are with high-cost funds. Reacting to volatility can hurt returns Investors who kept a balanced portfolio through the 2008–2009 crash were rewarded Notes: On October 31, 2007, close to the equity market’s peak, the value of a hypothetical 60/40 portfolio is set at 100. Subsequent returns are calculated relative to this starting value of 100. It is assumed that all dividends and income are reinvested in the components of the indexes. The initial allocation for the portfolios was 42% U.S. stocks, 18% international stocks, and 40% U.S. bonds. The rebalanced portfolio is returned to this allocation every month-end. Returns for the U.S. stock allocation are based on the MSCI US Broad Market Index. Returns for the international stock allocation are based on the MSCI All Country World Index ex USA. Returns for the bond allocation are based on the Bloomberg Barclays U.S. Aggregate Bond Index. Returns for the cash allocation are based on the Citigroup 3-Month U.S. Treasury Bill Index. Sources: Vanguard, using data provided by Thomson Reuters Datastream. 4 Whether markets are sunny or stormy, investors need to stick to their investment plans, maintain balanced and diversified portfolios, and think long-term. We strive to help investors follow the principles that lead to enduring success. I’d like to think that will be the real “Vanguard effect.” As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 14, 2017 Advisor’s Report For the six months ended May 31, 2017, Vanguard Ohio Long-Term Tax-Exempt Fund returned 5.25%. That result was better than the 5.14% return of the fund’s benchmark, the Bloomberg Barclays Ohio Municipal Bond Index, which includes bonds across the maturity spectrum. The fund’s return also surpassed the 3.83% average return of peer-group funds. The fund’s 30-day SEC yield rose and then fell, finishing the period little changed. The fund is permitted to invest in securities that would generate income distributions subject to the alternative minimum tax (AMT). As of the end of the fiscal half year, however, it didn’t own such securities. The investment environment During the period, the Federal Reserve increased interest rates twice; the second move, in March, put the federal funds rate at 0.75%–1% and marked just the third time the Fed has raised rates since the financial crisis. The Fed’s decisions signaled a normalization of monetary policy and came as the U.S. economy posted mostly positive results. Economic growth in the fourth quarter of 2016 was in line with estimates. But GDP growth was lackluster in the first quarter of 2017, largely because of a drop-off in consumer spending. The housing and manufacturing sectors Yields of Municipal Securities (AAA-Rated General Obligation Issues) November 30, May 31, Maturity 2016 2017 2 years 1.16% 0.89% 5 years 1.85 1.22 10 years 2.52 1.90 30 years 3.26 2.74 Source: Vanguard. 6 reported decent activity during the six months, and in May unemployment hit 4.3%, its lowest level in 16 years. Trends in commodity prices were mixed, but wages ticked up, supporting the outlook for inflation. The Fed’s positive assessment of future economic expansion carried over to the U.S. stock market, where several indexes hit record highs during the period. Strong corporate earnings and the resilient economy played a part in the rally. The prospect of tax reform, increased infrastructure spending, and greater deregulation also contributed to a shift toward riskier assets, although that sentiment tapered off toward the end of the period as investors realized that the new administration’s legislative agenda might take time to materialize. Ohio’s economy grew a little slower than that of the United States as a whole over the six months, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for the Buckeye State rose by just over a half percent from November 2016 through April 2017, the latest month for which data is available, while the increase at the national level was a little above 1%. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) Ohio’s credit rating is very stable. Its budget is balanced thanks to vigilance on the part of the government to address imbalances as they emerge. The state also remains committed to building up its “rainy day” reserve fund, despite further tax cuts that were phased in late last year. Ohio municipal bonds traced a path very similar to that of the overall muni market, with longer-dated securities and those toward the lower end of the investment-grade credit spectrum tending to perform best. Management of the fund We did not make any significant shifts in the fund’s positioning during the six months. The fund maintained a structural overweight to securities toward the long end of the yield curve compared with its benchmark, which spans all maturities. We would have included even more very long-dated securities, but we were constrained by lack of supply. Our positioning nevertheless helped the fund outperform, as longer-dated securities returned more than their shorter-dated counterparts. In terms of credit exposure, the fund’s overweight allocation to lower-rated investment-grade securities, and to the A-rated segment in particular, boosted relative performance as well. The municipal market offers more opportunities to add value through security selection than do many taxable markets. 7 Over the period, selection helped in a number of segments, including transportation, state general obligation, and school district bonds, but it detracted in others. Results from our sector allocation also were mixed over this short time frame. The outlook Absent an unexpected external shock, the U.S. economy looks set to continue its steady growth, with real GDP likely to be about 2% in 2017, or maybe closer to 2.5% if the implementation of the administration’s agenda helps the economy. Although job growth may slow given the tightening we’ve seen in the labor market, competition for labor could push up the pace of annual wage increases. That should provide some support to inflation in the short term, but not so much as to make it significantly overshoot the central bank’s 2% target. The Fed raised rates again in June, just after the close of your fund’s fiscal half year, and indicated that it would begin to reduce its balance sheet before year-end. We’re encouraged by the Fed’s gradual and “dovish” approach to normalizing monetary policy and expect it will continue on that path in 2018 given the structural anti-inflationary forces at work in the global economy. If growth and inflation remain modest, the cost of borrowing shouldn’t get out of hand, especially if yields in the United States remain attractive compared with those of other developed economies. International demand should help cap how high U.S. bond yields can rise. The pro-business, pro-growth agenda of the new administration could give the economy a boost, but it remains to be seen what will become law and what the financial markets’ reaction will be. Needless to say, we will be closely monitoring developments that could cloud the outlook for munis, such as changes to the marginal tax rates for individuals and corporations, a cap on the level of tax exemption for munis, and increased muni issuance if infrastructure spending ramps up significantly. Although we may see more volatility in the second half of 2017, we would expect munis to continue to offer relative stability and a steady stream of income. And whatever the markets may bring, our experienced team of portfolio managers, traders, and credit analysts will continue to seek opportunities to produce competitive returns. Christopher W. Alwine, CFA, Principal, Head of Municipal Group James M. D’Arcy, CFA, Portfolio Manager Vanguard Fixed Income Group June 16, 2017 8 Ohio Long-Term Tax-Exempt Fund Fund Profile As of May 31, 2017 Financial Attributes Bloomberg Barclays Bloomberg OH Barclays Muni Bond Municipal Fund Index Bond Index Number of Bonds 373 1,502 50,785 Yield to Maturity (before expenses) 2.4% 2.1% 2.1% Average Coupon 4.6% 4.8% 4.8% Average Duration 6.9 years 6.6 years 6.2 years Average Stated Maturity 17.0 years 14.0 years 12.9 years Ticker Symbol VOHIX — — Expense Ratio 1 0.15% — — 30-Day SEC Yield 2.38% — — Short-Term Reserves 5.1% — — Volatility Measures Bloomberg Bloomberg Barclays OH Barclays Muni Bond Municipal Index Bond Index R-Squared 0.98 0.98 Beta 1.08 1.11 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Stated Maturity (% of portfolio) Under 1 Year 6.1% 1 - 3 Years 2.4 3 - 5 Years 1.6 5 - 10 Years 8.8 10 - 20 Years 41.2 20 - 30 Years 31.9 Over 30 Years 8.0 Distribution by Credit Quality (% of portfolio) AAA 8.0% AA 53.8 A 30.7 BBB 6.6 BB 0.2 Not Rated 0.7 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2017, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2017, the annualized expense ratio was 0.15%. 9 Ohio Long-Term Tax-Exempt Fund Investment Focus 10 Ohio Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2006, Through May 31, 2017 Bloomberg Barclays OH Muni Bond Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 4.32% -1.61% 2.71% 2.64% 2008 4.13 -7.74 -3.61 -6.73 2009 4.76 8.85 13.61 15.73 2010 4.14 -0.08 4.06 4.20 2011 4.20 1.61 5.81 5.84 2012 3.88 7.20 11.08 9.28 2013 3.48 -7.76 -4.28 -2.71 2014 3.89 6.30 10.19 8.60 2015 3.46 0.44 3.90 3.55 2016 3.15 -2.64 0.51 -0.11 2017 1.68 3.57 5.25 5.14 Note: For 2017, performance data reflect the six months ended May 31, 2017. Average Annual Total Returns: Periods Ended March 31, 2017 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Ohio Long-Term Tax-Exempt Fund 6/18/1990 0.43% 3.93% 3.91% 0.59% 4.50% See Financial Highlights for dividend and capital gains information. 11 Ohio Long-Term Tax-Exempt Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2017 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.6%) Ohio (99.2%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/24 920 1,056 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/38 5,000 5,482 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/42 2,780 2,993 Akron OH Bath & Copley Joint Township Hospital District Revenue (Summa Health System Obligated Group) 5.250% 11/15/46 7,000 7,835 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/28 4,000 4,687 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/33 1,500 1,724 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 4,015 4,463 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/33 6,270 6,899 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 6/1/38 8,000 8,601 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 10,000 10,884 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 1,065 1,098 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 940 969 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/22 70 72 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/23 120 124 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/24 2,000 2,189 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/27 60 62 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/39 7,000 7,822 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/42 5,880 6,555 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/24 3,500 4,035 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 3,000 3,373 12 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/37 10,305 11,437 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/42 10,755 11,906 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 (Prere.) 1,215 1,343 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/46 4,750 5,337 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/46 4,000 4,495 American Municipal Power Ohio Inc. Revenue (Meldahl Hydroelectric Project) 5.000% 2/15/46 3,000 3,371 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/26 2,000 2,363 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/29 7,365 8,476 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/30 600 684 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/31 2,500 2,846 Apollo Career Center Joint Vocational School District Ohio GO 5.250% 12/1/31 1,015 1,162 Apollo Career Center Joint Vocational School District Ohio GO 5.000% 12/1/38 4,700 5,256 Berea OH City School District GO 4.000% 12/1/47 (15) 750 780 Berea OH City School District GO 4.000% 12/1/53 (15) 2,750 2,840 Bowling Green State University Ohio Revenue 5.000% 6/1/34 1,565 1,805 Bowling Green State University Ohio Revenue 5.000% 6/1/35 1,000 1,150 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 2,000 2,127 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 6.000% 6/1/45 2,000 2,125 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 1,350 1,530 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 2,000 2,203 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/20 (Prere.) 1,390 1,590 Butler County OH Hospital Facilities Revenue (UC Health) 5.750% 11/1/20 (Prere.) 1,305 1,504 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 4,000 4,441 Butler County OH Hospital Facilities Revenue (UC Health) 4.000% 11/15/30 1,010 1,090 Butler County OH Hospital Facilities Revenue (UC Health) 4.000% 11/15/31 1,075 1,154 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/40 2,770 3,079 Butler County OH Hospital Facilities Revenue (UC Health) 5.000% 11/15/45 5,000 5,599 Butler County OH Transportation Improvement District Tax Allocation Revenue 4.000% 12/1/27 615 691 13 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Butler County OH Transportation Improvement District Tax Allocation Revenue 4.000% 12/1/28 2,200 2,441 Centerville OH Health Care Revenue (Graceworks Lutheran Services) 5.250% 11/1/37 1,500 1,593 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 (ETM) 115 126 Central Ohio Solid Waste Authority GO 5.000% 12/1/19 1,195 1,312 Cincinnati OH City School District GO 5.250% 6/1/27 5,550 6,139 Cincinnati OH City School District GO 5.250% 12/1/30 (14) 4,385 5,553 Cincinnati OH City School District GO 5.250% 12/1/31 (14) 3,000 3,817 Cincinnati OH GO 5.000% 12/1/18 1,000 1,061 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,585 1,819 Cincinnati OH Water System Revenue 5.000% 12/1/31 1,000 1,146 Cincinnati OH Water System Revenue 5.000% 12/1/32 1,000 1,146 Cincinnati OH Water System Revenue 5.000% 12/1/36 5,025 5,756 Cincinnati OH Water System Revenue 5.000% 12/1/37 2,000 2,286 Cleveland Heights OH City School District GO 4.500% 12/1/47 4,050 4,338 Cleveland OH Airport System Revenue 5.000% 1/1/26 1,000 1,128 Cleveland OH Airport System Revenue 5.000% 1/1/28 4,530 5,070 Cleveland OH Airport System Revenue 5.000% 1/1/30 (4) 2,000 2,291 Cleveland OH Airport System Revenue 5.000% 1/1/30 5,000 5,545 Cleveland OH Airport System Revenue 5.000% 1/1/31 1,020 1,129 Cleveland OH Airport System Revenue 5.000% 1/1/31 (4) 1,000 1,141 Cleveland OH Income Tax Revenue 5.000% 10/1/37 6,000 6,892 Cleveland OH Municipal School District GO 5.000% 12/1/25 1,845 2,163 Cleveland OH Municipal School District GO 5.000% 12/1/30 5,140 5,980 Cleveland OH Municipal School District GO 5.000% 12/1/46 3,000 3,369 Cleveland OH Public Power System Revenue 5.000% 11/15/28 (14) 1,250 1,293 Cleveland OH Public Power System Revenue 0.000% 11/15/33 (14) 6,895 3,796 Cleveland OH Water Pollution Control Revenue 5.000% 11/15/41 1,500 1,711 Cleveland OH Water Pollution Control Revenue 5.000% 11/15/45 1,565 1,778 Cleveland OH Water Revenue 5.000% 1/1/27 2,000 2,302 Cleveland OH Water Revenue 4.000% 1/1/35 2,000 2,091 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/25 2,000 2,263 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/26 2,700 3,051 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,253 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/37 2,815 3,144 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.770% 6/7/17 700 700 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.790% 6/7/17 1,935 1,935 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/28 680 783 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/30 3,020 3,440 14 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/39 3,000 3,331 Columbus OH City School District GO 0.000% 12/1/29 (4) 2,000 1,393 Columbus OH City School District GO 5.000% 12/1/33 3,000 3,567 Columbus OH City School District GO 5.000% 12/1/42 500 584 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 6/1/19 (Prere.) 1,545 1,667 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/32 2,825 3,376 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/47 1,480 1,724 Columbus OH GO 5.000% 2/15/22 1,900 2,228 Columbus OH GO 5.000% 2/15/24 1,475 1,802 Columbus OH GO 5.000% 7/1/24 1,000 1,171 Columbus OH GO 5.000% 2/15/28 7,435 9,343 Columbus OH GO 5.000% 7/1/30 2,700 3,299 Columbus OH GO 5.000% 7/1/30 2,500 2,972 Columbus OH GO 5.000% 7/1/31 1,185 1,409 Columbus OH GO VRDO 0.760% 6/7/17 1,500 1,500 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/20 (Prere.) 1,320 1,498 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/20 (Prere.) 1,000 1,135 Columbus OH Sewer Revenue 5.000% 6/1/26 3,255 3,967 Columbus OH Sewer Revenue 5.000% 6/1/29 2,000 2,439 Columbus OH Sewer Revenue 5.000% 6/1/31 1,000 1,178 Columbus OH Sewer Revenue 5.000% 6/1/32 2,600 3,121 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/36 1,000 1,131 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/24 4,000 4,509 Cuyahoga County OH Excise Tax Revenue (Sports Facilities Improvement Project) 5.000% 12/1/27 1,880 2,198 Cuyahoga County OH Hospital Revenue (MetroHealth System) 5.000% 2/15/28 3,000 3,435 Cuyahoga County OH Hospital Revenue (MetroHealth System) 5.000% 2/15/30 2,000 2,239 Cuyahoga County OH Hospital Revenue (MetroHealth System) 5.000% 2/15/37 2,500 2,699 Cuyahoga County OH Hospital Revenue (MetroHealth System) 5.250% 2/15/47 4,000 4,372 Cuyahoga County OH Hospital Revenue (MetroHealth System) 5.500% 2/15/52 2,500 2,780 Cuyahoga County OH Hospital Revenue (MetroHealth System) 5.000% 2/15/57 2,700 2,822 Cuyahoga County OH Hospital Revenue (MetroHealth System) 5.500% 2/15/57 2,000 2,204 Cuyahoga County OH Public Library Fund Special Obligation Revenue 4.000% 12/1/32 1,840 1,956 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/32 1,900 2,242 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/34 2,775 3,247 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/35 4,485 5,231 15 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Cuyahoga OH Community College District Revenue 5.000% 2/1/29 1,000 1,193 Dublin OH Special Obligation Revenue 5.000% 12/1/42 3,485 3,996 Dublin OH Special Obligation Revenue 5.000% 12/1/44 1,920 2,197 Elyria OH City School District GO 5.000% 12/1/29 505 608 Elyria OH School District GO 4.000% 12/1/51 4,685 4,827 Euclid OH City School District GO 4.750% 1/15/54 5,000 5,391 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/43 4,250 4,516 Forest Hills OH Local School District GO 5.000% 12/1/46 2,000 2,271 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/30 4,435 5,253 Franklin County OH GO 5.000% 12/1/26 3,000 3,716 Franklin County OH GO 5.000% 12/1/31 3,000 3,607 Franklin County OH Health Care Facilities Improvement Revenue (Ohio Presbyterian Retirement Services Project) 5.625% 7/1/26 2,800 3,031 Franklin County OH Health Care Facilities Improvement Revenue (OPRS Communities) 6.125% 7/1/40 4,110 4,566 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/31 5,000 5,753 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/34 2,610 2,975 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 11/15/36 3,640 4,004 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) 5.000% 5/15/45 4,640 5,198 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) 4.750% 11/1/18 (Prere.) 1,500 1,581 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) 5.000% 11/1/19 (Prere.) 1,500 1,642 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) 5.000% 11/1/27 1,000 1,232 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) 5.000% 11/1/28 1,570 1,921 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) 5.000% 11/1/33 2,600 3,070 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) 5.000% 11/1/42 7,000 7,635 Franklin County OH Revenue (Trinity Health Corp.) 5.000% 12/1/46 1,500 1,707 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.375% 4/1/34 2,500 2,649 Greene County OH Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 5.500% 4/1/39 2,500 2,653 16 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.250% 6/1/32 3,150 3,550 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.000% 6/1/42 5,000 5,522 Hamilton County OH Healthcare Facilities Revenue (Christ Hospital Project) 5.500% 6/1/42 3,000 3,398 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/32 1,750 1,891 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/42 2,000 2,113 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/46 2,000 2,107 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/46 2,750 2,889 Hamilton County OH Healthcare Revenue (Life Enriching Communities) 5.000% 1/1/51 1,100 1,154 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital Medical Center) 5.000% 5/15/34 1,000 1,152 Hamilton County OH Hospital Facilities Revenue (TriHealth Obligated Group) 5.000% 8/15/42 5,000 5,675 Hamilton County OH Hospital Facilities Revenue (TriHealth Obligated Group) 4.250% 8/15/47 3,000 3,090 Hamilton County OH Hospital Facilities Revenue (TriHealth Obligated Group) 5.000% 8/15/47 3,000 3,388 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/30 1,360 1,542 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/44 2,500 2,752 Hamilton County OH Sales Tax Revenue 5.000% 12/1/29 5,000 6,054 Hamilton County OH Sales Tax Revenue 5.000% 12/1/30 1,500 1,807 Hamilton County OH Sales Tax Revenue 5.000% 12/1/32 5,000 5,626 Hamilton County OH Sewer System Revenue 5.000% 12/1/22 1,000 1,192 Hamilton County OH Sewer System Revenue 5.000% 12/1/32 1,525 1,789 Hamilton OH City School District GO 5.000% 12/1/34 1,500 1,726 Harrison Hills Ohio City School District Ohio GO 4.000% 11/1/54 2,720 2,794 Huber Heights OH City School District GO 4.000% 12/1/34 2,000 2,137 Huron County OH Hospital Facilities Improvement Revenue (Fisher-Titus Medical Center) 5.250% 12/1/37 3,000 3,007 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/20 2,550 2,798 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 15,850 17,771 1 JobsOhio Beverage System Statewide Liquor Profits Revenue TOB VRDO 0.880% 6/7/17 2,180 2,180 Kent State University Ohio Revenue 5.000% 5/1/37 4,185 4,731 Lakeview OH Local School District Classroom Facilities & School Improvement GO 5.000% 11/1/44 1,500 1,706 Lorain County OH Community College District General Revenue 5.000% 6/1/21 (Prere.) 4,520 5,202 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/33 (4) 4,000 4,129 Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/23 1,000 1,164 17 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Lorain County OH Hospital Facilities Revenue (Kendal At Oberlin) 5.000% 11/15/30 2,500 2,779 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,000 3,433 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 4,000 4,571 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.500% 11/15/37 2,000 2,375 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 2,530 2,941 Madison OH Local School District GO 5.250% 12/1/32 695 788 Madison OH Local School District GO 5.250% 12/1/37 3,815 4,282 Mason OH City School District BAN 5.250% 12/1/17 (14) 2,915 2,980 Miami Trace OH Local School District GO 5.000% 12/1/48 3,730 4,218 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,262 Miami University of Ohio General Receipts Revenue 5.000% 9/1/36 2,000 2,244 Miamisburg OH City School District GO 5.000% 12/1/33 675 794 Miamisburg OH City School District GO 5.000% 12/1/35 1,435 1,674 Miamisburg OH City School District GO 5.000% 12/1/36 500 581 Middleburg Heights OH Hospital Revenue (Southwest General) 5.125% 8/1/31 1,250 1,366 Middleburg Heights OH Hospital Revenue (Southwest General) 5.250% 8/1/41 1,000 1,082 Middleburg Heights OH Hospital Revenue (Southwest General) 5.000% 8/1/47 5,000 5,443 Middletown OH City School District GO 5.000% 6/1/17 (Prere.) 5,345 5,345 Middletown OH City School District GO 5.250% 12/1/40 2,000 2,307 Middletown OH City School District GO 5.250% 12/1/48 5,870 6,736 Milford OH Exempt Village School District GO 5.000% 12/1/35 1,100 1,261 Milford OH Exempt Village School District GO 5.000% 12/1/36 1,250 1,430 Montgomery County OH Revenue (Catholic Health Initiatives) 5.250% 11/12/23 (Prere.) 1,045 1,252 Montgomery County OH Revenue (Catholic Health Initiatives) 5.250% 5/1/29 1,955 2,192 Montgomery County OH Revenue (Miami Valley Hospital) 5.750% 11/15/23 1,000 1,134 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.800% 6/1/17 LOC 1,795 1,795 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.800% 6/1/17 LOC 500 500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.800% 6/1/17 LOC 2,565 2,565 North Olmsted OH School District GO 5.000% 12/1/44 3,750 4,242 North Olmsted OH School District GO 4.000% 12/1/48 1,495 1,537 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/31 2,100 2,472 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) 5.000% 11/15/32 1,000 1,172 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/28 1,650 1,975 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/32 4,685 5,416 18 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/38 12,430 14,154 Northeast Ohio Regional Sewer District Wastewater Revenue 5.000% 11/15/39 1,000 1,149 Northeast Ohio Regional Sewer District Wastewater Revenue 4.000% 11/15/49 9,000 9,291 Northwest Local School District Ohio GO 5.000% 12/1/40 1,650 1,906 Northwest Local School District Ohio GO 5.000% 12/1/45 3,760 4,328 Northwest Local School District Ohio GO 4.000% 12/1/50 3,780 3,876 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) 5.800% 12/1/38 2,000 2,171 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) 5.625% 10/1/19 3,000 3,117 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/23 2,000 2,238 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/25 2,670 3,015 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/30 1,650 1,856 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/36 2,750 3,272 Ohio Capital Facilities Lease-Appropriation Revenue (Adult Correctional Building Fund Projects) 5.000% 10/1/35 1,500 1,727 Ohio Common Schools GO VRDO 0.750% 6/7/17 5,930 5,930 Ohio GO 5.000% 5/1/27 5,350 6,459 Ohio GO 5.000% 11/1/28 10,000 12,147 Ohio GO 5.000% 2/1/30 4,000 4,572 Ohio GO 5.000% 4/1/30 1,770 1,986 Ohio GO 5.000% 2/1/31 4,500 5,135 Ohio GO 5.000% 4/1/31 1,230 1,376 Ohio GO 5.000% 5/1/32 5,000 5,960 Ohio GO 5.000% 5/1/36 4,950 5,814 Ohio GO 5.000% 3/15/37 9,745 11,317 Ohio GO 5.000% 5/1/37 4,320 5,061 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.250% 12/1/26 (14) 3,520 4,415 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 4.000% 12/1/33 3,000 3,193 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/40 2,500 2,877 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 5,000 5,119 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 3,500 4,022 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/43 1,460 1,496 19 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.810% 6/1/17 650 650 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 445 453 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/17 (Prere.) 1,000 1,017 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 1,370 1,393 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.250% 11/1/46 1,500 1,785 Ohio Higher Educational Facility Commission Revenue (Franciscan University of Steubenville Project) 5.000% 11/1/31 2,040 2,319 Ohio Higher Educational Facility Commission Revenue (Franciscan University of Steubenville Project) 5.000% 11/1/41 3,000 3,330 Ohio Higher Educational Facility Commission Revenue (John Carroll University Project) PUT 2.250% 9/1/18 2,330 2,354 Ohio Higher Educational Facility Commission Revenue (Kenyon College Project) 5.000% 7/1/37 5,955 6,747 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/36 1,430 1,679 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 4.000% 10/1/47 7,000 7,253 Ohio Higher Educational Facility Commission Revenue (Summa Health System) 5.750% 5/15/20 (Prere.) 270 306 Ohio Higher Educational Facility Commission Revenue (Summa Health System) 5.750% 11/15/35 1,405 1,526 Ohio Higher Educational Facility Commission Revenue (Summa Health System) 5.750% 11/15/40 2,455 2,657 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.500% 12/1/24 2,250 2,397 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/29 2,575 2,986 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.375% 12/1/30 1,000 1,112 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.625% 12/1/41 2,000 2,235 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/44 3,330 3,740 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.750% 11/1/18 (Prere.) 4,000 4,274 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/24 1,000 1,165 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/25 1,500 1,759 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/27 1,000 1,169 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/32 1,000 1,135 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/32 2,185 2,466 20 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio Higher Educational Facility Commission Revenue (Xavier University Project) 5.000% 5/1/33 750 848 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/22 2,250 2,532 Ohio Hospital Facilities Revenue (Cleveland Clinic Health System) 5.000% 1/1/32 2,500 2,774 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 6,600 7,051 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/28 6,560 7,444 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/29 2,000 2,258 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,000 7,553 Ohio Housing Finance Agency Residential Mortgage Revenue 6.200% 9/1/33 1,175 1,213 Ohio Housing Finance Agency Residential Mortgage Revenue 4.100% 3/1/42 1,000 1,042 Ohio Infrastructure Improvement GO 5.000% 8/1/21 900 1,041 Ohio Juvenile Correctional Capital Facilities Revenue 5.000% 4/1/27 1,000 1,203 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/27 2,000 2,454 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/28 2,025 2,466 Ohio Parks & Recreation Capital Facilities Revenue 5.000% 2/1/30 3,615 4,222 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 286 Ohio State University General Receipts Revenue 5.000% 12/1/17 1,000 1,021 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 160 170 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 255 271 Ohio State University General Receipts Revenue 5.000% 12/1/18 835 886 Ohio State University General Receipts Revenue 5.000% 12/1/19 625 688 Ohio State University General Receipts Revenue 5.000% 6/1/38 8,000 9,166 Ohio State University General Receipts Revenue 5.000% 12/1/39 5,250 6,073 2 Ohio State University General Receipts Revenue VRDO 0.710% 6/7/17 9,200 9,200 Ohio State University General Receipts Revenue VRDO 0.740% 6/7/17 20,615 20,615 Ohio State University General Receipts Revenue VRDO 0.740% 6/7/17 4,400 4,400 Ohio State University General Receipts Revenue VRDO 0.740% 6/7/17 2,625 2,625 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/25 4,500 5,324 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/26 3,000 3,296 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/37 9,025 4,175 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/38 7,000 3,102 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/39 4,050 4,697 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/40 5,000 2,043 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/41 10,000 3,929 Ohio Turnpike Commission Turnpike Revenue 0.000% 2/15/43 8,580 3,092 Ohio University General Receipts Revenue 5.000% 12/1/28 610 699 Ohio University General Receipts Revenue 5.000% 12/1/33 1,000 1,144 Ohio University General Receipts Revenue 5.000% 12/1/39 2,000 2,272 21 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio University General Receipts Revenue 5.000% 12/1/42 1,450 1,604 Ohio University General Receipts Revenue 5.000% 12/1/44 1,605 1,846 Ohio University General Receipts Revenue 5.000% 12/1/45 5,000 5,747 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 4.000% 12/1/30 5,900 6,618 Ohio Water Development Authority Fresh Water Revenue 5.500% 12/1/18 (4) 645 690 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/29 2,145 2,641 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/26 5,000 6,264 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/29 1,000 1,220 Ohio Water Development Authority Revenue (TimkenSteel Project) VRDO 0.790% 6/7/17 LOC 4,100 4,100 3 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 (Prere.) 1,000 1,099 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/29 4,845 6,052 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/31 2,450 3,016 Princeton OH City School District GO 5.000% 12/1/26 500 602 Princeton OH City School District GO 5.000% 12/1/36 1,500 1,731 Revere OH Local School District GO 5.000% 12/1/42 3,025 3,397 Revere OH Local School District GO 5.000% 12/1/45 2,300 2,578 Rocky River OH City School District GO 5.375% 12/1/17 365 372 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/35 10,040 10,627 Sandusky OH School District GO 5.000% 11/1/47 2,690 2,981 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/18 (Prere.) 4,000 4,131 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/18 (Prere.) 1,800 1,862 South-Western City OH School District GO 5.000% 12/1/36 1,700 1,941 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.500% 12/1/29 1,000 1,087 Southeastern Ohio Port Authority Hospital Facilities Revenue (Marietta Area Health Care Inc. Obligated Group) 5.000% 12/1/35 1,125 1,162 Streetsboro OH City School District GO 5.250% 12/1/44 1,965 2,180 Toledo OH City School District GO 5.000% 12/1/23 1,085 1,237 Toledo OH City School District GO 5.000% 12/1/28 4,730 5,624 Toledo OH Waterworks Revenue 5.000% 11/15/28 1,040 1,273 Toledo OH Waterworks Revenue 5.000% 11/15/29 1,150 1,396 Toledo OH Waterworks Revenue 5.000% 11/15/37 3,125 3,656 Toledo OH Waterworks Revenue 5.000% 11/15/38 4,000 4,535 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/34 1,000 1,062 Toledo-Lucas County OH Port Authority Student Housing Revenue (CHF-Toledo, LLC - The University of Toledo Project) 5.000% 7/1/39 1,000 1,052 Tri Valley OH Local School District GO 5.500% 12/1/19 (14) 1,785 1,886 22 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Akron Ohio General Receipts Revenue 5.000% 1/1/18 (Prere.) 595 609 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 6,980 7,632 University of Akron Ohio General Receipts Revenue 5.000% 1/1/29 (4) 2,000 2,184 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 2,975 3,362 University of Akron Ohio General Receipts Revenue 5.000% 1/1/33 2,000 2,312 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,116 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 1,000 1,132 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/23 3,665 4,299 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/25 500 561 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/26 500 560 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/27 2,000 2,377 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,890 2,198 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/31 1,000 1,156 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/39 1,050 1,200 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/46 2,000 2,298 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/47 3,525 4,074 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/29 1,000 1,114 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/31 870 989 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.750% 7/1/33 600 695 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/39 1,000 1,093 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.500% 7/1/39 1,225 1,374 Westlake OH City School District GO 5.000% 12/1/29 1,505 1,778 Westlake OH City School District GO 5.000% 12/1/30 1,440 1,695 Westlake OH City School District GO 4.000% 12/1/43 5,400 5,617 Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/30 1,350 1,599 23 Ohio Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Westlake OH Special Obligation Revenue (American Greetings/Crocker Park Public Improvement Project) 5.000% 12/1/32 1,395 1,636 Winton Woods City OH School District GO 4.000% 11/1/53 4,000 4,061 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/32 715 758 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/42 2,500 2,594 Woodridge OH School District GO 5.000% 12/1/46 3,605 4,124 Woodridge OH School District GO 4.000% 12/1/50 4,020 4,143 Wright State University Ohio General Revenue 5.000% 5/1/26 2,030 2,220 Wright State University Ohio General Revenue 5.000% 5/1/31 3,000 3,224 1,154,443 Guam (0.4%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/33 2,000 2,180 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,300 2,559 4,739 Total Tax-Exempt Municipal Bonds (Cost $1,108,725) 24 Ohio Long-Term Tax-Exempt Fund Amount ($000) Other Assets and Liabilities (0.4%) Other Assets Investment in Vanguard 77 Receivables for Investment Securities Sold 190 Receivables for Accrued Income 15,059 Receivables for Capital Shares Issued 429 Other Assets 198 Total Other Assets 15,953 Liabilities Payables for Investment Securities Purchased (8,861) Payables for Capital Shares Redeemed (361) Payables for Distributions (876) Payables to Vanguard (1,140) Other Liabilities (41) Total Liabilities (11,279) Net Assets (100%) Applicable to 92,300,425 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,163,856 Net Asset Value Per Share $12.61 At May 31, 2017, net assets consisted of: Amount ($000) Paid-in Capital 1,111,116 Undistributed Net Investment Income — Accumulated Net Realized Gains 2,256 Unrealized Appreciation (Depreciation) Investment Securities 50,457 Futures Contracts 27 Net Assets 1,163,856 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, the value of this security represented 0.2% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2017. 3 Securities with a value of $412,000 have been segregated as initial margin for open futures contracts. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 25 Ohio Long-Term Tax-Exempt Fund Key to Abbreviations ARS—Auction Rate Security.
